Citation Nr: 0945915	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration, to include as due to herbicide exposure.

2.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1954 to March 1956 and from June 1956 to May 1975.  
Service in Vietnam is indicated by the evidence of record.  
The Veteran is a recipient of the Bronze Star Medal.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado. 

Procedural history

The RO granted the Veteran's claim of entitlement to service 
connection for PTSD in the above-referenced January 2003 
rating decision; a 10 percent disability rating was assigned.  
The Veteran disagreed with the assigned rating and perfected 
an appeal as to that issue.  In July 2005, the RO increased 
the Veteran's PTSD disability rating to 30 percent.  This 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].

The RO also denied the Veteran's claim of entitlement to 
service connection for macular degeneration in its January 
2003 rating decision.  The Veteran disagreed and perfected an 
appeal as to that issue as well.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Denver RO in September 2006.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In January 2007, the Board remanded the Veteran's PTSD and 
macular degeneration claims for further evidentiary 
development.  The RO readjudicated the Veteran's claims in a 
July 2009 supplemental statement of the case (SSOC).  
The Veteran's claims folder has been returned to the Board 
for further appellate review.

Issues not on appeal

In the above-referenced January 2007 decision, the Board 
remanded the Veteran's claims of entitlement to service 
connection for a headache disorder and for allergies.  
Subsequently, in a July 2009 rating decision, the RO granted 
both of these claims.  To the Board's knowledge, the Veteran 
has not disagreed with these decisions.  Accordingly, those 
issues are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

As was noted in the Board's January 2007 decision, the 
Veteran perfected appeals as to the issues of entitlement to 
service connection for peripheral neuropathy of both feet, 
congestive heart failure and hypertension, and his 
entitlement to a compensable rating for right ear hearing 
loss.  However, in a September 2006 statement, the Veteran 
withdrew his appeal as to those issues.  See 38 C.F.R. 
§ 20.204 (2009).  

Thus, the only two issues remaining on appeal are those 
listed above.

Remanded issue

The Veteran's claim of entitlement to an increased disability 
rating for service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
Referred issue

Among recently submitted evidence was a brief report of 
B.L.C., Psy.D., which suggested that the Veteran was 
unemployable due to his service-connected PTSD and macular 
degeneration.  A claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) may be inferred.  See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  That matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed macular degeneration and his military 
service, to include presumed exposure to herbicides in 
Vietnam.


CONCLUSION OF LAW

Macular degeneration was not incurred in or aggravated by 
active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for macular 
degeneration, to include as due to herbicide exposure.

The Veteran claims entitlement to service connection for 
macular degeneration.  As is discussed elsewhere in this 
decision, the Board is remanding the Veteran's increased 
rating claim for further development.    

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's claims for further evidentiary development in 
January 2007.  More specifically, the Board instructed the 
agency of original jurisdiction (AOJ) to contact the Veteran 
and ask that he identify all sources of medical treatment he 
has had for his claimed disabilities, and attempt to obtain 
any records that are not already in the claims file, to 
include treatment reports from Dr. B.C. and from the 
Fitzsimmons Army Medical Center from 1975 to 1991.  The Board 
also instructed the AOJ to schedule the Veteran for a VA 
examination to determine the etiology of the Veteran's 
macular degeneration.  The AOJ was then to readjudicate the 
Veteran's claim.

The VA Appeals Management Center (AMC) sent the Veteran a 
letter on February 23, 2007, requesting information about the 
Veteran's treatment history.  The Veteran responded with 
completed release forms, so that the AOJ could obtain private 
records on his behalf from Dr. B.C. and the A.E. Clinic.  
Such records were obtained and incorporated in the Veteran's 
claims file.  

The AOJ also attempted to obtain the Veteran's treatment 
records from the Fitzsimmons Army Medical Center.  A request 
for these records was submitted in February 2007 and again in 
August 2008, asking for all available medical records from 
1975 to 1991.  The National Personnel Records Center 
responded in August 2008, indicating that no records were 
located for this time period.  

The Veteran underwent a VA eye examination on May 1, 2008.  
The examination report is associated with the Veteran's 
claims folder.  The RO subsequently denied the Veteran's 
service-connection claim in the above-referenced July 2009 
SSOC.

Thus, there is compliance with the Board's remand 
instructions, to the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated June 20, 2002 and February 23, 2007 including evidence 
of "a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters dated August 
6, 2002 and July 31, 2003, as well as in the above-referenced 
February 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letters that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  With 
respect to private treatment records, the letters informed 
the Veteran that VA would make reasonable efforts to obtain 
non-Federal evidence.  Included with the August 2002 and 
February 2007 letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The February 2007 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the February 2007 letter, page 3.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an August 9, 2006 letter from the RO, as well as in 
the above-referenced February 2007 letter.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in January 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2006 and 
February 2007 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in a July 2009 SSOC.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  The Veteran testified 
before the undersigned VLJ in September 2006, and has pointed 
to no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the Veteran in the timing of the 
VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, VA 
and private treatment records, and a statement from the 
Veteran's friend have been associated with the claims folder.  

Additionally, as the Board will discuss in its analysis 
below, the Veteran was provided with a VA examination in May 
2008.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.

A May 2003 VA treatment record indicated that the Veteran is 
receiving Social Security Administration (SSA) benefits.  See 
the Veteran's May 14, 2003 VA treatment record.  However, the 
Veteran and his representative have not indicated, or even 
hinted, that any Social Security records that may exist would 
be of any significance in the present case.  Therefore, a 
remand to obtain SSA records is not necessary, as the Veteran 
has not suggested that they are pertinent to his claim, and 
the record does not so indicate.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal]; see also 
Robinson v. Shinseki ___ Vet. App. ___ 2009 WL 1146603 (2009) 
(citing Loving v. Nicholson, 19 Vet. App. 96, 103 (2003) [VA 
has no duty to assist in obtaining records where the claimant 
failed to allege that the records could be relevant)].  The 
Board acknowledges that Robinson is a non-precedential 
decision, but notes that a non-presidential decision may be 
cited "for any persuasiveness or reasoning it contains."  
See Bethea v. Derwinski, 252, 254 (1992).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned VLJ in September 2006.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2009).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2009); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].
The foregoing diseases shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran claims that his current macular degeneration is 
related to his active duty military service.  More 
specifically, the Veteran asserts his macular degeneration is 
due to head injuries during combat, as well as to his 
presumed exposure to herbicides while serving on active duty 
in Vietnam.  See the September 2006 hearing transcript, pages 
9 and 10.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
May 2008 VA examiner pertinently diagnosed the Veteran with 
macular degeneration after a thorough examination of the 
Veteran's eyes.  See the May 2008 VA examiner's report, page 
4.  Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records indicate in-service diagnoses of myopia and 
amblyopia.  See the Veteran's January 25, 1963 and August 19, 
1966 Reports of Medical Examination respectively.  
 
Concerning in-service injury, the Veteran's personnel records 
demonstrate that the Veteran is a veteran of combat, with 
active duty service in Vietnam.                     See the 
Veteran's June 1972 Bronze Star Medal Certificate; see also 
the Veteran's DD-214.  Accordingly, the provisions of 38 
U.S.C.A. § 1154(b), discussed above, are applicable, and the 
Veteran's assertions that he sustained head injuries during 
combat are presumed to be true.  Additionally, based on the 
Veteran's Vietnam service, it is also presumed that the 
Veteran was exposed to Agent Orange while in Vietnam, in the 
absence of affirmative evidence to the contrary.  See 38 
U.S.C.A.    § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2009).

Accordingly, the second Hickson element has been met.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed macular degeneration 
disability is not listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
may not be presumed as a matter of law.  Notwithstanding the 
inapplicability of the Agent Orange regulations, the Board is 
obligated to fully consider the Veteran's claim.  See Combee, 
supra; see also Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].  

As noted above, the Veteran underwent a VA examination in May 
2008.  After a complete examination, the VA examiner 
concluded that the Veteran's current macular degeneration was 
not the result of his military service, but "appear[ed] to 
be an aging change."  The examiner reasoned that if the 
disability were related to in-service head trauma, the 
Veteran would have had "macular scarring shortly after and 
would not have been able to work as a sheriff as late as 1993 
nor as a clerk in 2000."  The examiner further noted that 
"[m]acular degeneration after agent orange exposure would 
only occur if diabetes had developed and was present for many 
years.  This is not the case for this patient."  See the May 
13, 2008 VA examiner's Addendum to the May 1, 2008 report.  
Indeed, the Veteran specifically testified that he has never 
been diagnosed with diabetes.  See the September 2006 hearing 
transcript, page 10.  

There is no medical evidence of record contrary to the 
negative nexus opinion of the May 2008 VA examiner.  The 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  He has not done so.                   
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran, his representative, or his 
friend [see a February 4, 2004 statement from E.J.] contend 
that the Veteran's currently diagnosed macular degeneration 
disability is related to the Veteran's military service, it 
is now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical maters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the Veteran's disability claim by him, his 
representative, or E.J. are not competent medical evidence 
and do not serve to establish the existence of a medical 
nexus.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995). 

The Veteran has asserted that his current macular 
degeneration disability began in service and continued for 
all times thereafter.  See the September 2006 hearing 
transcript, page 6.  The Board is of course aware of the 
provisions relating to continuity of symptomatology, 
discussed above.  See 38 C.F.R. § 3.303(b) (2009).  However, 
there is no competent medical evidence supporting a finding 
that the Veteran has manifested his claimed disability 
continuously since his separation from service in 1975.  
Macular degeneration was first diagnosed in August 1993, more 
than eighteen years after the Veteran's separation from 
service.  See the August 6, 1993 letter form Dr. M.P.G.  
Pertinently, an October 25, 1993 Consultation Report 
indicated that the Veteran had 20/20 vision in February 2003, 
but noticed difficulty seeing oncoming headlights beginning 
in June 1993.  

Although the Veteran asserted at the September 2006 hearing 
that his macular degeneration existed since his years in 
service, he crucially indicated to a VA physician in February 
2005 that he "suffered from low vision since 1993."   
See the February 4, 2005 VA outpatient treatment report.     

The medical evidence of record dated from 1975 to 1993 fails 
to demonstrate onset of macular degeneration.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Although one 
February 1983 treatment report notes a speculative diagnosis 
of "SMD?" [senile macular degeneration], the Court has held 
on several occasions that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, a January 1992 examination report noted pupils 
equal, round, reactive to light and accommodation, intact 
extraocular movements, sharp fundi disk with good venous 
pulsation, and vision of 20/13 and 20/15 with glasses.  See 
the January 1, 1992 private physical examination report.  The 
Veteran did not complain of vision problems until 1993, as 
noted above.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Indeed, the May 2008 VA examiner, quoted 
above, specifically took into consideration the time it took 
for macular degeneration to develop in rendering the negative 
nexus opinion, relating the Veteran's disability to his age. 

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for macular 
degeneration.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for macular degeneration is 
denied.  


REMAND

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling. 

In October 2009, the Veteran submitted additional medical 
evidence directly to the Board in the form of medical records 
from Dr. B.C and a statement from the Veteran's wife, who is 
a retired registered nurse.  These records address the 
Veteran's PTSD disability.  This evidence has not been 
considered by the RO, and no waiver of initial RO 
consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 
(2009).

Without a written waiver of initial RO consideration of the 
additional records, the Veteran's PTSD issue must be returned 
to the AOJ for readjudication.  See Disabled American 
Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent 
a waiver, the Board may not adjudicate a claim based on 
evidence which has not been previously considered by the RO.]

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
Veteran's increased rating claim, taking 
into consideration all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


